United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-213
Issued: May 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2013 appellant, through her attorney, filed a timely appeal from a
September 9, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on December 20, 2012.
FACTUAL HISTORY
On February 21, 2013 appellant, then a 56-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained injury on December 20, 2012 when a driver
rear-ended her vehicle while she was stopped at a mailbox. She described her injury as lower
1

5 U.S.C. § 8101 et seq.

back and neck pain. Appellant’s regular work hours were from 7:30 a.m. to 3:30 p.m. The
employing establishment controverted her claim, stating that there was a motor vehicle incident
on December 20, 2012, after which she complained of back pain only and visited a hospital.
Appellant worked for the following two days after this incident. It also controverted
continuation of pay on the basis that she had not submitted her claim within 30 days of the date
of injury.
In a letter dated December 27, 2012, Dr. Rony Najjar, a Board-certified surgeon, stated
that appellant had been admitted to a hospital on December 23, 2012 as the result of a motor
vehicle collision and that the date of her discharge was unknown at that time.
In a note dated January 7, 2013, Dr. Najjar stated that appellant was unable to work until
January 24, 2013. In a note dated January 24, 2013, he stated that she could return to light-duty
work on February 4, 2013 and to full duty on February 25, 2013.
On March 6, 2013 the employing establishment explained its reasons for challenging
appellant’s claim. It noted that she had informed her supervisor on the third day after her
accident that she was going to the emergency room and would not be available to work the next
day, but did not relate this event to being rear-ended at a mailbox on December 20, 2012. On
December 25, 2012 appellant’s husband contacted her supervisor to state that appellant had
surgery for a ruptured bladder, but he did not at that time relate the condition to the incident on
December 20, 2012. On December 31, 2012 appellant requested a traumatic injury claim form
and a copy of the incident report, which was sent to her on January 2, 2013. On January 8, 2013
her supervisor contacted her to inquire about the status of her claim and appellant told her that
she did not have an on-the-job injury and would not complete the form. Appellant stated that she
did not want forms for workers’ compensation because her condition was not work related and
requested Family and Medical Leave Act (FMLA) documents. On February 21, 2013 she
delivered the traumatic injury claim form, stating to her supervisor that she had gotten bad
information and wanted to file a workers’ compensation claim. The employing establishment
claimed that the medical information submitted by appellant did not establish that her ruptured
bladder was related to the vehicle incident of December 20, 2012.
The employing establishment’s letter was accompanied by a statement from appellant’s
supervisor, dated February 21, 2013, corroborating its account of events. It noted, additionally,
that the employing establishment did not provide light-duty work to rural carriers for
nonoccupational injuries and that it had not allowed appellant to return to work before she was
released for full duty with no restrictions by her physician on February 25, 2013.
In an FMLA certification of health care provider for employee’s serious health condition
dated January 8, 2013, Dr. Najjar stated that appellant presented with abdominal pain, which he
found to be the result of an acute bladder rupture. He noted that her condition commenced on
December 23, 2012 and that its duration was eight weeks.
On March 8, 2013 OWCP requested that appellant submit additional factual and medical
evidence in support of her claim. It afforded her 30 days to submit this evidence. In response,
appellant submitted an attorney authorization form dated March 23, 2013.

2

By decision dated April 12, 2013, OWCP denied appellant’s claim. It found that she had
not submitted sufficient evidence to establish that a medical condition had been diagnosed in
connection with the claimed incident.
On April 22, 2013 appellant, through her attorney, requested a telephonic hearing before
an OWCP hearing representative.
Appellant submitted hospital notes and diagnostic records dated from December 23, 2012
through April 26, 2013, prior to the hearing.
In a traffic crash report dated December 20, 2012, the responding officer stated that at
2:30 p.m. on this date appellant’s vehicle, which had been stopped by a mailbox with a white
strobe light activated on its roof, was struck in the rear by another vehicle. The striking vehicle
had left 115 feet of skid marks prior to impact.
In a report dated December 23, 2012, Dr. Smita Shah, a Board-certified internist, stated
that appellant had undergone a computerized axial tomography (CAT) scan, which revealed free
fluid in the abdomen. She noted appellant’s past medical history, which was significant for
hyperlipidemia, peripheral arterial disease and cervical cancer. On examination, Dr. Shah found
that appellant’s abdomen was soft, but distended, with a severe, diffuse, ill-defined tenderness
present and voluntary guarding.
On December 23, 2012 Dr. Richard R. Randall, a Board-certified surgeon, noted that
appellant had abdominal pain of unclear etiology. He noted her prior medical history, which was
significant for a tubal ligation, hysterectomy, cervical cancer, cardiovascular disease, heavy
tobacco use and chronic pain. Dr. Randall stated that appellant had been admitted in May 2012
with acute abdominal pain, which resolved; and that she had undergone a colonoscopy in the past
year. On examination, he noted that her abdomen was nontender and nondistended.
In a report dated December 23, 2012, Dr. Rinkesh Patel, a resident physician, stated that
appellant had been involved in a motor vehicle incident three days prior and that she had neck
and lower back pain. He noted that she presented with abdominal pain and she had a similar
episode in May 2012, and she had transferred to another medical facility to rule out ischemic
bowel disease. On examination, Dr. Patel noted a soft abdomen with diffuse abdominal
tenderness, no guarding and no rebound tenderness.
On December 24, 2012 Dr. Joseph Pettus, a Board-certified urologist, recommended an
immediate exploratory laparotomy bladder rupture repair and any other indicated procedures
from Dr. Najjar or himself. On review of her CAT scan, he stated that appellant appeared to
have an intraperitoneal bladder rupture. Dr. Pettus noted that she had been involved in a motor
vehicle accident four days prior.
In a report dated December 24, 2012, Dr. Najjar reviewed appellant’s history of illness.
He stated that she had a motor vehicle collision and corroborated her prior medical history.
Dr. Najjar explained that the CAT scan revealed leakage throughout the abdominal cavity and
that testing revealed worsening leukocytosis and increased creatinine consistent with
reabsorption of urine from the peritoneal cavity and worsening renal insufficiency. He concurred
with Dr. Pettus’ recommendation of immediate exploratory surgery.
3

In an operative report dated December 24, 2012, Dr. Pettus stated that appellant had been
involved in a motor vehicle incident and described the procedures to repair a bladder tear found
under exploratory surgery. He stated that she had a small opening in the dome of the posterior
bladder, which was repaired.
On January 1, 2013 Dr. Najjar stated that appellant had been involved in a motor vehicle
incident on December 20, 2012. He stated that she had gone to an emergency room on that date,
but that they did not make any acute findings. On December 23, 2012 appellant presented to
another hospital after experiencing acute abdominal pain, where she was diagnosed with a
bladder rupture. Dr. Najjar assisted in surgery due to the recent motor vehicle collision in case
there was other abdominal trauma. Appellant underwent bladder repair, lysis of adhesions and a
small bowel repair. She was discharged from the hospital with a catheter on January 1, 2013 in
stable condition.
A hearing was held before an OWCP hearing representative on July 26, 2013. Counsel
noted that he had requested a statement on causal relationship from Dr. Pettus and Dr. Najjar, but
that it had not yet been received. Appellant stated that she did not know at the time of her
bladder rupture that it was work related, but that she had realized it later when reading over her
physicians’ reports. She noted that she had also hurt her back and neck as a result of this
incident. Appellant stated that she had an appointment with Dr. Pettus in August for a follow-up
examination.
She noted that she had seen a physician roughly a month prior to
December 20, 2012 for blood in her urine, which resolved on medication, but that she had
attributed this condition to her regular gynecological pattern. OWCP’s hearing representative
requested that appellant submit records from the treating physician for this condition. Appellant
clarified that she had arrived at the hospital on December 23, 2012 and had surgery the next day.
The hearing representative explained that appellant should submit a report on causal relationship
from her physicians and that the record would be held open for 30 days to receive such evidence.
Appellant submitted
September 26, 2012.

an

unsigned

gynecological

medical

report

dated

On August 1, 2013 Dr. Najjar stated that he felt that the motor vehicle crash on
December 20, 2012 caused her bladder perforation, as “there were no other factors between that
time to the presentation of abdominal pain.” He explained further that the collision may have
caused a small tear to the bladder that progressed into a full injury with leakage of urine into the
abdomen. Dr. Najjar noted that there was a detailed review of appellant’s medical history along
with an examination taken on December 24, 2012, and summarized the testing, treatment and
surgery she underwent from her arrival through discharge. He stated that the mechanism of her
injury was a rear-ended motor vehicle collision.
By decision dated September 9, 2013, OWCP’s hearing representative affirmed its denial
of compensation. He stated that appellant had established the medical component of fact of
injury, but that her claim remained denied because she had not submitted a well-rationalized
opinion from a physician on the issue of causal relationship. The hearing representative found
that Dr. Najjar’s letter dated August 1, 2013 did not meet appellant’s burden of proof, because he
proffered only a speculative opinion that the bladder rupture was injury related as it manifested
several days after the accident; because he did not discuss the collision in detail; and because he

4

had not differentiated between her condition prior to and following December 20, 2012 with
regard to her prior urinary issues.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.8

2

Id. at §§ 8101-8193.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

7

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

James Mack, 43 ECAB 321, 329 (1991).

5

ANALYSIS
Appellant alleged that on December 20, 2012 she was involved in a motor vehicle
collision, which resulted in lower back pain, neck pain and a bladder rupture three days later that
required hospitalization. OWCP accepted that the December 20, 2012 incident occurred as
alleged. It initially denied appellant’s claim on April 12, 2013 and affirmed this denial on
September 9, 2013, finding that there was insufficient medical evidence to establish that she
sustained an injury causally related to the employment incident.
OWCP denied the claim on the grounds that appellant did not submit evidence containing
a rationalized medical opinion on causal relationship. The medical evidence bearing on the issue
of causal relationship consists primarily of reports from Dr. Najjar and Dr. Pettus. In a report
dated January 1, 2013, Dr. Najjar stated that appellant had been involved in a motor vehicle
incident on December 20, 2012. He stated that she had gone to an emergency room on that date,
but that they did not make any acute findings. On December 23, 2012 appellant presented to
another hospital after experiencing acute abdominal pain, where she was diagnosed with a
bladder rupture. Dr. Najjar assisted in surgery due to the recent motor vehicle collision in case
there was other abdominal trauma. In a report dated December 24, 2012, Dr. Pettus, a Boardcertified urologist, recommended an immediate exploratory laparotomy bladder rupture repair
and any other indicated procedures from Dr. Najjar or himself. On review of her CAT scan, he
stated that appellant appeared to have an intraperitoneal bladder rupture. Dr. Pettus noted that
she had been involved in a motor vehicle accident four days prior. These reports, along with the
hospital notes dating from December 23, 2012 through April 26, 2013 and the reports of
Drs. Patel, Randall and Shah, refer to the incident of December 20, 2012 only generally and
without a clear affirmative statement on causal relationship and they are therefore not sufficient
to meet appellant’s burden of proof.9
The Board finds that appellant has established a firm diagnosis of bladder rupture. On
August 1, 2013 Dr. Najjar stated that her bladder rupture was caused by the motor vehicle
collision, explaining that “there were no other factors between that time to the presentation of
abdominal pain.” While this statement is speculative, he further explained his position by noting
how appellant’s injury could be physiologically caused by a motor vehicle collision, stating that
it may have caused a small tear to the bladder that progressed into a full injury with leakage of
urine into the abdomen. These two statements together, along with Dr. Najjar’s prior detailed
review of her medical history along with an examination taken on December 24, 2012, and
summarization of the testing, treatment and surgery appellant underwent from her arrival through
discharge, remain insufficiently rationalized to establish causal relationship. However, although
Dr. Najjar’s opinion may not be fully rationalized, proceedings under FECA are not adversarial
in nature and OWCP is not a disinterested arbiter. Appellant has the burden to establish
entitlement to compensation; however, OWCP shares responsibility in the development of the
evidence to see that justice is done.10
9

See J.F., Docket No. 09-1061 (issued November 17, 2009) (finding that medical evidence that does not opine as
to the causal relationship between an appellant’s injury and specified work-related factors is of diminished probative
value on the issue of causal relationship).
10

See Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

6

This case is similar to several other cases in which the Board has found that, while a
physician’s opinion on causal relationship was not fully rationalized, there was nevertheless
sufficient evidence to require further development of the case record on this issue. In T.C.,
appellant alleged pregnancy complications and other injuries resulting from a motor vehicle
incident.11 She submitted several reports from her physicians, noting that she had been involved
in a motor vehicle incident while pregnant, but lacking a clear and fully rationalized opinion on
causal relationship. A physician stated that appellant was involved in a motor vehicle accident
when she was seven months’ pregnant and was hospitalized with contractions. In several notes,
the physician stated that she was on bed rest due to a motor vehicle incident. OWCP denied
appellant’s claim, finding that she had not submitted sufficient medical evidence to establish that
her diagnosed conditions were causally related to the traumatic incident. The Board set aside
this decision and remanded the case for further development, stating that the medical evidence
clearly established that she was pregnant at the time of the incident, and that her physician had
made an affirmative statement that she had suffered complications as a result. The Board found
that, while the medical opinions were not fully rationalized, the medical evidence was sufficient
to require further development of the case record. In L.M., appellant alleged aggravation of a
preexisting knee condition after stepping off of a curb.12 A physician stated that she had stepped
on a curb and as a result experienced a sharp pain in her knee, which he advised was a sprain of
the knee from stepping on the curb and noted that the sprained knee already had some
chondromalacia within it. He indicated that this led to an acute exacerbation of a preexisting
condition, notably the chondromalacia of the patella and persistent pain. OWCP denied
appellant’s claim, finding that she had not submitted sufficient medical evidence to establish a
causal relationship. The Board set aside this decision and remanded the case for further
development, stating that, while this opinion was not sufficient to meet her burden of proof with
regard to her claim for an aggravation of a preexisting knee condition, it raised a substantial
inference between her claimed condition and the employment incident, and was sufficient to
require OWCP to further develop the medical evidence. The Board noted that there was no
opposing medical evidence of record.
In this case, the medical evidence clearly establishes that appellant was diagnosed with a
bladder rupture three days after the motor vehicle incident of December 20, 2012, and that she
underwent surgery to repair a bladder tear. As in T.C., Dr. Najjar’s opinion on causal
relationship was not fully rationalized, but was supported by a statement of causation and
findings on examination; unlike in T.C., Dr. Najjar’s opinion additionally contained an
explanation of how the traumatic incident might have caused appellant’s injury. OWCP has a
responsibility to further develop the case record: it contains an affirmative statement of
causation, gives a physiological explanation as to how the collision might have caused
appellant’s injury, contains an accurate history of her condition and treatment and is consistent
with all other medical reports of record. Therefore, while the medical reports do not provide a
fully rationalized medical opinion explaining how the December 20, 2012 motor vehicle
collision caused her bladder rupture, they are consistent in indicating that appellant sustained an
employment-related injury and raise a substantial inference between appellant’s claimed
11

Docket No. 13-511 (issued August 2, 2013).

12

Docket No. 13-1402 (issued February 7, 2014).

7

condition and the employment incident. The Board concludes that this evidence is sufficient to
require further development of the case record.13
On remand, OWCP should refer appellant, the case record and a statement of accepted
facts to an appropriate specialist to determine whether she suffered an injury due to the
December 20, 2012 employment incident. After such further development of the case record as
it deems necessary, a de novo decision shall be issued.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether appellant’s
bladder rupture was causally related to the accepted employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to further action consistent
with this decision.
Issued: May 7, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See Richard E. Simpson, 55 ECAB 490, 500 (2004); John J. Carlone, supra note 5; see also R.C., Docket No.
13-408 (issued January 10, 2014).

8

